DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of claims 1-11, 16-19, 22 and 23 in the reply filed on 8/2/2021 is acknowledged.
Response to Arguments
Applicant’s argument has been fully considered but found not persuasive. 
As indicated in the restriction requirement on 4/1/2021. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics such as different number of terminals and different layout of each device in relation to the intermediate contact. 
In addition, these species are not obvious variants of each other based on the current record that the circuitry of each species are different.
“Serious burden” is a technical term specifically defined in the MPEP. For purposes of the initial requirement, appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 may prima facie show a serious burden on the examiner. See MPEP § 803 part Il. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. In the case at hand, the examiner showed, prima facie, a “serious burden,” by an appropriate explanation of mutually exclusive characteristics of independent or distinct invention. Even though the inventions could be classified together, each invention has a separate subject for inventive effort. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or 
The requirement is still deemed proper and is therefore made FINAL. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/26/2015.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 16-19 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacob et al. US 2019/0259810.
Re claim 1, Jacob teaches a semiconductor comprising: 
a first device (34, fig3, [28]) at a first semiconductor level within a multi terminal device stack (fig3); 
wherein the first device is coupled to a first terminal (54, fig3, [28]); 
a second device (28, fig3, [28]) at a second semiconductor level within the multi terminal device stack (fig3), wherein the second device is coupled to a second terminal (52, fig3, [28]); and 

Re claim 2, Jacob teaches the semiconductor of Claim 1, wherein the third terminal (58, fig3, [29]) is coupled to the second device (28, fig3, [28]).
Re claim 3, Jacob teaches the semiconductor of Claim 1, wherein the first terminal (54, fig3, [28]), the second terminal (52, fig3, [28]), and third terminal (58, fig3, [29]) couple components included in the multi terminal stack (34 and 28, fig3) to components not included in the multi terminal stack (70, 72, 74, 76, fig3, [31]).
Re claim 4, Jacob teaches the semiconductor of Claim 3, wherein the components in the stack (34 and 28, fig3) are otherwise electrically isolated (switch T1-T4 at off state, fig3) from the components not in the stack (70, 72, 74, 76, fig3, [31]).
Re claim 5, Jacob teaches the semiconductor of Claim 1, wherein the first terminal (54, fig3, [28]) is located on a first side (top side, fig3) of the multi terminal stack and the second terminal (52, fig3, [28]) is located on a second side (bottom side, fig3) of the multi terminal stack.
Re claim 6, Jacob teaches the semiconductor of Claim 1, wherein the third terminal (58, fig3, [29]) is located on a third side (left side, fig3) of the multi terminal stack.
Re claim 7, Jacob teaches the semiconductor of Claim 1, wherein the first device (34, fig3, [28]) is stacked above the second device (28, fig3, [28]) within multi terminal stack.
Re claim 8, Jacob teaches the semiconductor of Claim 1, wherein the first device (MTJ 34, fig3, [28]) and second device (MTJ 28, fig3, [28]) are active devices.
Re claim 9, Jacob teaches the semiconductor of Claim 1, wherein an intermediate contact layer (32 between 34 and 28, fig3, [29]) in the multi terminal stack is coupled to the first device and second 
Re claim 10, Jacob teaches the semiconductor of Claim 1, wherein the first device and second device are MTJs (MTJ 34 and 28, fig3, [28]).
Re claim 16, Jacob teaches the semiconductor of Claim 1, wherein: the first device is a first magnetic tunnel junction (MTJ) device (MTJ 34, fig3, [28]); a second device is a second MTJ device (MTJ 28, fig3, [28]); and the third terminal (58, fig3, [29]) is coupled to the second device (28, fig3, [28]).
Re claim 17, Jacob teaches the semiconductor of Claim 16, wherein the first terminal (54, fig3, [28]), the second terminal (52, fig3, [28]), and third terminal (58, fig3, [29]) couple components included in the multi terminal stack (34 and 28, fig3) to components not included in the multi terminal stack (70, 72, 74, 76, fig3, [31]).
Re claim 18, Jacob teaches the semiconductor of Claim 1, wherein the first terminal (54, fig3, [28]) is coupled to the first side (top side, fig3) of the multi terminal pillar, the second terminal (52, fig3, [28]) is coupled to a second side (bottom side, fig3) of the multi terminal pillar, and the third terminal (58, fig3, [29]) is coupled on a third side (left side, fig3) of the multi terminal pillar, wherein the first side is a top side and the second side is a bottom side.
Re claim 19, Jacob teaches the semiconductor of Claim 16, wherein the first MTJ device (MTJ 34, fig3, [28]) is operable to store a first logical bit of information and the second MTJ device (MTJ 28, fig3, [28]) is operable to store a second logical bit of information, wherein the respective states of the first MTJ device and the second MTJ device convey the logical state of respective bit of information.
Re claim 22, Jacob teaches the semiconductor of Clam 1, wherein the multi terminal pillar is less than or equal to 100 nanometers from another multi terminal pillar (MTJ stack is about 3nm thick [18] leading to 86-84-78 of about 10nm thick and distance between two sets is about the same magnitude of the height of 86-84-78 which is less than 100 nm, fig4).
Re claim 23, Jacob teaches the semiconductor of Clam 1, wherein the angle between a sidewall of the multi terminal pillar (line of 506 and 508 along 516, fig5) and a line from the base (line from right to left of device in 522, fig5) of the multi terminal pillar at to the top of another multi terminal pillar is less than 50 degrees (both lines are parallel and formed along line 516, fig5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. US2019/0259810 in view of Michalski US 2009/0212997.
Re claim 11, Jacob teaches a semiconductor comprising: 
a first device (T3 and 34, fig3, [28, 30]) at a first semiconductor level within a multi terminal device stack (top level of T3-34-28-T2 stack, fig3); 
wherein the first device is coupled to a first terminal (76, fig3, [31]); 
a second device (T2 and 28, fig3, [28, 30]) at a second semiconductor level within the multi terminal device stack (bottom level of T3-34-28-T2 stack, fig3), wherein the second device is coupled to a second terminal (72, fig3, [31]); and 

Jacob does not explicitly show wherein the first device and second device are heterojunction bipolar transistors.
Michalski teaches HBT switches have short switching time ([53]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jacob and Michalski to use HBT as the switch T1-T4. The motivation to do so is to achieve faster switch speed (Michalski, [53]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/XIAOMING LIU/Examiner, Art Unit 2812